PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/033,880
Filing Date: 2 May 2016
Appellant(s): De Schutter, David



__________________
Paul Grandinetti
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/16/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/24/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mitani et al (EP 0 875 560 A1) in view of Ruebsam (GB 190423597 A), or Cross (GB 2157314 A), or Dubson et al (CA 2292606 A), Engel (DE 102006033641 A1) or experimentalbrew.com (No Boil Experiment).
In regard to claims 1 and 4-11, Mitani et al discloses the following:
The present invention aims to provide a method of boiling a wort which can improve an efficiency of separation and exhalation of a wort boiling apparatus used to produce beer or malt liquors. The present invention is to provide a method of boiling a wort which is conducted during a wort producing step in the production of beer or malt liquors, characterized in that a degree of gas-liquid contact between the wort and a gaseous phase inside of a wort boiling apparatus is improved to increase an efficiency of volatilizing and exhaling matters to be volatilized and exhaled from the wort when boiling the wort and to decrease a heat energy required when boiling the wort. 
Mitani et al discloses a method of boiling a wort, characterized in that a degree of gas-liquid contact between the wort and a gaseous phase inside of a wort boiling apparatus is improved by sparging an inert gas to increase an efficiency of volatilizing and exhaling matters 
The subject-matter of claim 1 differs from Mitani et al in that the
i)    the wort is fed from a lautering step into said boiling kettle through the inlet, said wort being at a temperature below its boiling temperature, Tb;
ii)    while sparging an inert gas through the wort, heating said wort to, and maintaining it at a treatment temperature, Ta, which is below the boiling temperature, Tb, of the wort for a duration, ttreat, comprised between 1 and 90 min, and no longer than required to evaporate at most 4 wt.% of water initially present in the wort
Mitani et al do not teach or suggest heating and maintaining the wort below boiling temperature. 
In regard to the temperature recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the temperature ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
.
Claims 1 and 4-11 is/are also rejected under 35 U.S.C. 103 as being unpatentable over either Ruebsam (GB 190423597 A), or Cross (GB 2157314 A), or Dubson et al (CA 2292606 A), Engel (DE 102006033641 A1) or experimentalbrew.com (No Boil Experiment) in view of Mitani et al (EP 0 875 560 A1) for the reasons as stated above.

(2) Response to Argument
Appellant's arguments filed 12/16/2020 have been fully considered but they are not persuasive. 
On page 9 of the Appeal brief, Appellant discusses Mitani references.  Appellant argues that Mitani fails to disclose or make obvious sparging at any temperature lower than boiling (page 9 of the Appeal Brief).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mitani et al is relied upon as a teaching of method of boiling a wort, characterized in that a degree of gas-liquid contact between the wort and a gaseous phase inside of a wort boiling apparatus is improved by sparging an inert gas to increase an efficiency of volatilizing and exhaling matters to be 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (page 11 of the Appeal brief), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
On pages 11-12 of the Appeal Brief, Appellant discusses Ruebsam (GB 190423597 A).
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Ruebsam is not relied upon as a teaching of feeding the wort from a lathering step into said boiling kettle through the inlet. Ruebsam is not relied upon as a teaching of sparging an inert gas through the wort. Ruebsam is relied upon as a teaching of avoiding boiling temperatures when the finely ground malt is employed.
On page 12 of the Appeal Brief, Appellant discusses Cross (GB 2157314 A). Cross is not relied upon as a teaching of feeding the wort from a lathering step into said boiling kettle through the inlet. Cross is not relied upon as a teaching of sparging an inert gas through the wort. Cross is relied upon as a teaching of elimination of boiling of wort when fermentation ingredients are added separately.
On page 12 of the Appeal Brief, Appellant discusses Dubson et al (CA 2292606 A). Dubson is not relied upon as a teaching of feeding the wort from a lathering step into said boiling kettle through the inlet. Dubson is not relied upon as a teaching of sparging an inert gas through the wort. Dubson is relied upon as a teaching of elimination of boiling of wort. Dubson discloses:
More particularly, the Applicants have discovered that the beer wort need never be boiled. Preferably, the wort is heated to a temperature in the range of at least about 140° to 150° F. to as much as about 205° F, but is not boiled. Because the temperature of the wort is never allowed to come to boiling, the user is free of any risk that the wort will boil over and make a mess to be cleaned up--which is always a risk and a frequent occurrence in traditional home beer brewing unless the brewer is constantly watching the stove and brew pot. In the case where the brewer may be at a sufficiently high elevation so that boiling takes place at a temperature sufficiently lower than 212° F that the wort may boil at a temperature in the range from at least about 140° to 150° F to as much as about 205° F, then 

On page 13 of the Appeal Brief, Appellant discusses Engel (DE 102006033641 A1). Engel is not relied upon as a teaching of feeding the wort from a lathering step into said boiling kettle through the inlet. Engel is not relied upon as a teaching of sparging an inert gas through the wort. Engel is relied upon as a teaching of production of non-boiled malt for beer. Engel discloses:
The method for the production of alcohol-containing beverage such as beer- and sparkling wine-similar beverage, comprises producing mash from given quantity of water and given quantity of malt, heating the mash at 70-82°C, producing non-boiled malt wort from the mash, adding top-fermented yeast, sparkling wine yeast, lactic acid bacteria to the malt wort, fermenting the malt wort with lactic acid bacteria and yeasts, and adding unfermented malt wort or sugar and a sparkling wine yeast to intermediate product produced in the fermentation process. 
The method for the production of alcohol-containing beverage such as beer- and sparkling wine-similar beverage, comprises producing mash from given quantity of water and given quantity of malt, heating the mash at 70-82°C, producing non-boiled malt wort from the mash, adding top-fermented yeast, sparkling wine yeast, lactic acid bacteria to the malt wort, fermenting the malt wort with lactic acid bacteria and yeasts, adding unfermented malt wort or sugar and a sparkling wine yeast to intermediate product produced in the fermentation process, and filling the sparkling wine yeast in pressure container for post-fermentation and maturation. For the production of mash, 100 liter water and 15-40 kg malt are added. The mash for the production of malt wort is purified. The malt wort is added less than 30 gram, per 100 liter malt wort hop after the purification. The malt wort is kept after the purification of 100-150 minutes at 70-82° C. The malt wort is cooled off less than 20°C and more than 10° C. The fermentation is 

On page 13 of the Appeal Brief, Appellant discusses Experimentalbrew.com (No Boil Experiment). Experimentalbrew.com (No Boil Experiment) is not relied upon as a teaching of feeding the wort from a lathering step into said boiling kettle through the inlet. Experimentalbrew.com (No Boil Experiment) is not relied upon as a teaching of sparging an inert gas through the wort. Experimentalbrew.com (No Boil Experiment) is relied upon as a teaching of production of beer by avoiding boiling of wort. Experimentalbrew.com (No Boil Experiment) teaches that desired hop isomerization occurs to some extent at sub-boiling temperatures. Experimentalbrew.com (No Boil Experiment) teaches that pasteurization occurs at 160 degrees in just few seconds, so there is no problem with sanitation. Experimentalbrew.com (No Boil Experiment) discloses that no-boil beer had different bitterness, but otherwise tasted the same as beer obtained from boiled wort.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/VERA STULII/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        
Conferees:
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791   

                                                                                                                                                                                                     /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.